Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT
Claim 1

    PNG
    media_image1.png
    712
    921
    media_image1.png
    Greyscale

	The claimed invention requires:
First mixing water for treatment and an oxidizing agent followed by addition of activated carbon to remove soluble manganese from the water.  The mixture of water, oxidizer, and activated carbon reacts for a defined residence time after which the carbon and insoluble manganese will have been separated from the treated water by filtration.

‘931 describes pumping 1 raw water source comprising soluble metal, e.g., manganese (claim 1 or ‘931), to a pipe 2, adding sodium hypochlorite oxidant 3, then adding activated carbon 4, then filtering 5 to produced water with a lower soluble metal concentration.  The residence time from addition of the oxidant to removal of filtrate from the filter is “a short time.”  

    PNG
    media_image2.png
    326
    728
    media_image2.png
    Greyscale

Although ‘895 describes adding activated carbon particles 7 after adding hypochlorite oxidizer 1 to manganese-laden water 4 with subsequent filtration A, ‘895 does not describe or suggest reduction of the residence time to the claim 1-recited limitation of 1 – 30 min.

    PNG
    media_image3.png
    404
    462
    media_image3.png
    Greyscale

Although Gregory reports residence times within the claim 1-recited range, Gregory’s work involved use of an oxidant (chlorine dioxide) that was different than the hypochlorite oxidizer employed by both ‘931 and ‘895.  Moreover, Gregory did not add activated carbon to the oxidizer-treated water.  Given these two differences, and given the unpredictability of the chemical arts generally, it cannot be said that one of ordinary skill would have had a reasonable expectation of success in accomplishing effective reduction in soluble manganese concentrations within the shorter claim-recited residence times compared to the time required by ‘931 or ‘895.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152